Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 6-10, 23, and 24 are currently pending.
Applicant has voluntarily opted to cancel claims 2-5, 11-22 and 25-26 (previously withdrawn) in lieu of waiting for any possible generic claim to be allowed (and thus potentially being rejoined at a later date).

Claim Objections
Claim 8 is objected to because of the following informalities:  
(i) With regard to claim 8 (lines 1-2), the term "trailing shield (TS) layer" should be changed to the term -- trailing shield (TS) -- in order to simply maintain claim language consistency (e.g., see claim 1, line 5).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US 2015/0194169 A1).
	As per claim 1, Yamaguchi et al. (US 2015/0194169 A1) discloses a write head (e.g., 100B- see, inter alia, Figs. 3A, 3B) for perpendicular magnetic recording (PMR) (see, inter alia, title of invention) comprising: a main pole (e.g., 14) having a distal pole tip (e.g., 14A) that terminates in an air bearing surface (ABS) plane (e.g., plane of (220)); a trailing shield (TS) (e.g., 17 and/or 24) formed at a trailing edge side (e.g., the left-side of main pole (14) as depicted in in Fig. 3B, closest to overcoat (25)) of said pole tip (14A), said TS (e.g., 17 and/or 24) having a distal planar edge (edge of 17/24 lying in the same plane as ABS (220)) that is co-planar with said ABS plane (220); horizontally disposed side shields (SS) (e.g., 16A, 16B) symmetrically formed to each side of said pole tip (14A) (see Figs. 3A and 3B), said SS (16A, 16B) having distal planar edges that are co-planar with said ABS plane (e.g., see, inter alia Fig. 3A and paragraph [0068]); a leading shield (LS) layer (e.g., 8C) formed at a leading edge side (e.g., right-side of main pole (14) as depicted in in Fig. 3B) of said pole tip (14A) wherein said LS layer (8C) has a planar distal edge (recessed edge from ABS (220) as depicted in Figs. 3B or 4C) that is parallel to said ABS plane (220) (e.g., see Figs. 3B and 4C); a leading edge taper (LET) layer (e.g., 8B or 8B2), independent of said leading shield (LS) layer (8C), (e.g., independently formed and completely distinct elements - see Fig. 3B) formed adjacent to said leading shield (8C) and between said leading shield (8C) and said pole tip (14A), wherein a tapered trailing see, inter alia, Fig. 3B) and has a planar distal edge (edge of 8B/8B2 lying at ABS (220) - see Figs, 3B, 4C) that is parallel to said ABS plane (220); wherein at least one of said planar distal edge of said LS layer (e.g., 8C) and said planar distal edge of said LET layer is recessed proximally away from said ABS plane (220) - see Figs. 3B and 4C, and wherein said at least one of said recessed planar distal edge of said LS layer and said distal edge of said LET layer (e.g., that portion of the LS layer (8C) that is located closest to the main pole (14)) is closest to a leading edge of said main pole (14). See Fig. 3B.  
	Additionally, the Examiner notes that the added functional language "whereby a reduction in return magnetic flux occurs at said leading edge of said main pole and an increase in return magnetic flux occurs at a trailing edge of said main pole" is seen to be met by the disclosure of Yamaguchi et al. (US 2015/0194169 A1), since Yamaguchi et al. (US 2015/0194169 A1) anticipates the claimed structure in its entirety, and moreover, the Examiner further notes that by having the LS layer (8C) as being recessed from the ABS (Fig. 3B), this would provide less magnetic flux being intercepted by the LS layer (8C) has it been positioned at the ABS. By being placed a recessed distance from the ABS, magnetic flux returning from the underlying magnetic medium (at the ABS) will necessarily be increased at the trailing edge of the main pole - thus, not only does Yamaguchi et al. (US 2015/0194169 A1) meet all the structural limitations set forth in claim 1, its structure is capable of acting in the manner as functionally set forth in amended claim 1.
see Fig. 3A) are nevertheless separated from said main pole (14) by gap regions that are filled with dielectric material or non-magnetic metals (e.g., non-magnetic material/dielectrics 13 and 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2015/0194169 A1) in view of Liu et al. (US 9,361,912 B1).
	See the description of Yamaguchi et al. (US 2015/0194169 A1), supra.
	As per claim 6, Yamaguchi et al. (US 2015/0194169 A1) remains silent with respect to wherein said SS have a throat height of approximately 600 nm.  
	As per claim 8, Yamaguchi et al. (US 2015/0194169 A1) remains silent with respect to wherein said trailing shield (TS) layer includes a small layer of high saturation moment material 
As per claim 9, Yamaguchi et al. (US 2015/0194169 A1) remains silent with respect to wherein the shield material for the LS layer and LET layer can be independently chosen, but shall have its Bs in a range between 1kG and 19kG and lower than that for the SS material.  
	Liu et al. (US 9,361,912 B1) discloses an analogous perpendicular magnetic recording write head, in the same field of endeavor as Yamaguchi et al. (US 2015/0194169 A1), wherein, as per claim 6, a SS (side shield) have a throat height of approximately 600 nm. See col. 9, ll. 60-61, with a disclose rage of up to 1000 nm, but preferably less than down to 500 nm or 150 nm; thus the limitation range as disclose by Liu et al. (US 9,361,912 B1) is seen to meet the limitation of "a throat height of approximately 600 nm."   
	Additionally, as per claim 8, a trailing shield (TS) layer includes a small layer of high saturation moment material (e.g., 20a) of Bs of approximately 24 kG (e.g., see, inter alia, col. 6, ll. 64-66) immediately adjacent to a pole tip (e.g., 14) whereas the remainder of a TS (e.g., 20b) is formed of low saturation material of Bs between 16 and 19 kG (e.g., see, inter alia, col. 6, l. 67 through col. 7, l. 3).  
As per claim 9, wherein the shield material for a LS layer (e.g., 32) and LET layer (e.g., 34) can be independently chosen, but shall have its Bs in a range between 1kG and 19kG   - e.g., see, inter alia, col. 1, l. 61 through col. 2, l. 1.  
As per the limitation of "lower than that for the SS material," it is noted that Liu et al. (US 9,361,912 B1) discloses a range of the magnetic moment of the side shields as being variable (10-16kG range), and simply providing the side shields as having a Bs with a lower magnetic moment than the leading shield is a technique known in the art, and which would be 
		Given the express teachings and motivations, as espoused by Liu et al. (US 9,361,912 B1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the elements/compositions/ranges as set forth in claims 6, 8, and 9, as taught by Liu et al. (US 9,361,912 B1), to the analogous PMR write head of Yamaguchi et al. (US 2015/0194169 A1), in order to advantageously "improve Hy_grad and Hy_grad_x while maintaining write-ability." See abstract of Liu et al. (US 9,361,912 B1). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2015/0194169 A1) in view of Matsumoto et al. (US 2012/0182644 A1).
	See the description of Yamaguchi et al. (US 2015/0194169 A1), supra.
	As per claim 7, Yamaguchi et al. (US 2015/0194169 A1) remains silent with respect to wherein said LS has a cross-track width of up to approximately 20µm.  
Matsumoto et al. (US 2012/0182644 A1) discloses an analogous perpendicular magnetic recording write head, in the same field of endeavor as Yamaguchi et al. (US 2015/0194169 A1), wherein, as per claim 7, an analogous LS (leading shield) (80) has a cross-track width (e.g., CW) of up to approximately 20µm. See, inter alia, paragraph [0083] and Figs. 5, 6 of Matsumoto et al. (US 2012/0182644 A1)   
Given the express teachings and motivations, as espoused by Matsumoto et al. (US 2012/0182644 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the LS of Yamaguchi et al. (US see abstract and paragraphs [0006-0007] of Matsumoto et al. (US 2012/0182644 A1).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2015/0194169 A1) in view of Mizoo et al. (JP 2001-357642 A).
	See the description of Yamaguchi et al. (US 2015/0194169 A1), supra.
	Additionally, as per claim 23, Yamaguchi et al. (US 2015/0194169 A1) further discloses a head gimbal assembly, comprising the PMR write head of claim 1, wherein said PMR write head is mounted in a slider (e.g., 202); a suspension (e.g., 203) that elastically supports said slider-mounted PMR write head (212).
	Additionally still, as per claim 24, Yamaguchi et al. (US 2015/0194169 A1) further discloses a magnetic recording apparatus (e.g., see Fig. 1), comprising: the head gimbal assembly of claim 23; a magnetic recording medium (e.g., 201) positioned opposite to said slider (202); a spindle motor (e.g., 205) that rotates and drives said magnetic recording medium (201); a device (e.g., 206) that supports the slider (202) and that positions said slider (202) relative to said magnetic recording medium (201).
As per claim 23, Yamaguchi et al. (US 2015/0194169 A1) remains silent with respect to wherein said suspension (203) has a flexure to which said slider-mounted PMR write head is joined, a load beam with one end connected to said flexure and a base plate connected to the other end of said load beam.
Such suspension structure as set forth in claim 23 is well-known through-out the art.
see Fig. 1) that elastically supports said slider (700), wherein said suspension has a flexure (e.g., 6) to which said slider (700) is joined, a load beam(e.g., 9)  with one end connected to said flexure (6) and a base plate (e.g., 14) connected to the other end of said load beam (9).
Given the express teachings and motivations, as espoused by Mizoo et al. (JP 2001-357642 A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the suspension (203) of Yamaguchi et al. (US 2015/0194169 A1) as having a flexure to which said slider-mounted PMR write head is joined, a load beam with one end connected to said flexure and a base plate connected to the other end of said load beam, as taught by Mizoo et al. (JP 2001-357642 A), in order to support the head-slider of Yamaguchi et al. (US 2015/0194169 A1) and to further "gradually discharge[e] the produced static charge with the help of highly resistant material, [such that] destruction of thin film magnetic head is avoided." See abstract of Mizoo et al. (JP 2001-357642 A).

Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive.
The Applicant appears to allege that the leading shield (LS) layer as well as the leading edge taper (LET) layer, as identified by the Examiner in Yamaguchi et al. (US 2015/0194169 A1), fails to read on the claimed invention.

Applicant respectfully requests the reconsideration of the rejection of claims 1 and 10 under 35 USC 102(a)(1) as being anticipated by Yamaguchi et al. (US 2015/0194169 Al). 
Applicant would respectfully argue that Yamaguchi's leading shield, shown as 8B in FIG. 3A (ABS view) and again as 8B in FIG. 3B (side cross-sectional view), and his "recess shield", shown as 8C in FIG. 3B and not visible in the ABS view of FIG. 3A, are neither structurally nor functionally equivalent to the present independent combination of a recessed leading shield (LS) layer, and a "leading edge taper" (LET) layer. 
Yamaguchi's leading shield 8B is meant to be equivalent to our combination of a leading shield and a LET layer, but it is not recessed and it is a single element that lacks our independent LET layer. 
Yamaguchi's recess shield, 8C, is a part of his coil layer, 10, which he describes in paragraph [0055] as a coil that generates a "leakage-suppressing magnetic flux" (i.e., it is in our terminology a "bucking coil"). We do not provide such a combination. The 6 
HT 17-03916/209,136present leading shield we provide is an independent structure and does not require the elements 8A, 8C, 12A and 12B of Yamaguchi. 
Our leading shield layer is shown in its entirety in present FIG. 5C as 45 with a recessed region shown as 43. Along with the rectangular recessed region 43 there is a "leading edge taper" (LET) structure 50 which is here shown as occupying a portion of the recessed region 43. However, the position of the LET structure 50 is independent of the recessed LS region 45 and can be moved from a position where its face is in the in the ABS plane, or where it is moved in a proximal direction along the leading edge taper of the pole as is clearly shown in FIG. 2A. 


	See pp. 6-7 of the Response filed March 10, 2021.
	The Examiner disagrees with the interpretation by the Applicant, of the Examiner's rejection, as set forth in the Non-final office action, supra.
Yamaguchi et al. (US 2015/0194169 A1) simply discloses the shield (LS) layer and a LET formed adjacent to the leading shield, in the manner so claimed. 
	As is clear from the disclosure (and Fig. 3B) of Yamaguchi et al. (US 2015/0194169 A1), the leading shield (LS) layer (8C) is indeed recessed from the ABS portion of the head.
Portion (8B) as designated by the Examiner with regard to Yamaguchi et al. (US 2015/0194169 A1), equates to the claimed leading edge taper (LET) layer. 

magnetic material similar to that of the main magnetic pole 14, and mainly takes in magnetic flux in the vicinity of the air bearing surface 220 to prevent that magnetic flux from spreading.  As a result, the gradient of the recording magnetic field is increased, the write track width is narrowed, and the magnetic field component in an oblique direction is accordingly generated 
in the recording magnetic field."  
	Moreover still, the Applicant's argument that the position of the LET structure of their invention "can be moved" is irrelevant in the final, static product, wherein the layer is static and cannot move. Applicant appears to referencing different embodiments of their invention, in which each separate and distinct embodiment encompasses a different position of the LET structure. However, for the chosen embodiment, the LET structure, as well as the LS layer structure is static, cannot be moved, and is clearly met by the corresponding structure as set forth in the rejection above, anticipated by Yamaguchi et al. (US 2015/0194169 A1).
Simply put, as per claim 1, Yamaguchi et al. (US 2015/0194169 A1) discloses a write head (e.g., 100B- see, inter alia, Figs. 3A, 3B) for perpendicular magnetic recording (PMR) (see, inter alia, title of invention) comprising: a main pole (e.g., 14) having a distal pole tip (e.g., 14A) that terminates in an air bearing surface (ABS) plane (e.g., plane of (220)); a trailing shield (TS) (e.g., 17 and/or 24) formed at a trailing edge side (e.g., the left-side of main pole (14) as depicted in in Fig. 3B, closest to overcoat (25)) of said pole tip (14A), said TS (e.g., 17 and/or 24) having see Figs. 3A and 3B), said SS (16A, 16B) having distal planar edges that are co-planar with said ABS plane (e.g., see, inter alia Fig. 3A and paragraph [0068]); a leading shield (LS) layer (e.g., 8C) formed at a leading edge side (e.g., right-side of main pole (14) as depicted in in Fig. 3B) of said pole tip (14A) wherein said LS layer (8C) has a planar distal edge (recessed edge from ABS (220) as depicted in Figs. 3B or 4C) that is parallel to said ABS plane (220) (e.g., see Figs. 3B and 4C); a leading edge taper (LET) layer (e.g., 8B or 8B2), independent of said leading shield (LS) layer (8C), (e.g., independently formed and completely distinct elements - see Fig. 3B) formed adjacent to said leading shield (8C) and between said leading shield (8C) and said pole tip (14A), wherein a tapered trailing edge (e.g., see slanted edge of 8B in Fig. 3B proximate ABS plane, facing the inclined leading edge of the pole tip (14A)) of said leading edge taper (LET) layer (e.g., 8B or 8B2) is conformally adjacent to a tapered leading edge of said main pole (14) (see, inter alia, Fig. 3B) and has a planar distal edge (edge of 8B/8B2 lying at ABS (220) - see Figs, 3B, 4C) that is parallel to said ABS plane (220); wherein at least one of said planar distal edge of said LS layer (e.g., 8C) and said planar distal edge of said LET layer is recessed proximally away from said ABS plane (220) - see Figs. 3B and 4C, and wherein said at least one of said recessed planar distal edge of said LS layer and said distal edge of said LET layer (e.g., that portion of the LS layer (8C) that is located closest to the main pole (14)) is closest to a leading edge of said main pole (14). See Fig. 3B.  
	Additionally, the Examiner notes that the added functional language "whereby a reduction in return magnetic flux occurs at said leading edge of said main pole and an increase in 
	Regarding the rejection of claim 6, the Applicant alleges that Liu does not provide a recessed LS layer.
	However the Examiner maintains that Yamaguchi et al. (US 2015/0194169 A1) already discloses such a feature, as clearly articulated in the rejection, supra.
Moreover, as per claim 6, Yamaguchi et al. (US 2015/0194169 A1) remains silent with respect to wherein said SS have a throat height of approximately 600 nm.  
	Liu et al. (US 9,361,912 B1) discloses an analogous perpendicular magnetic recording write head, in the same field of endeavor as Yamaguchi et al. (US 2015/0194169 A1), wherein, as per claim 6, a SS (side shield) have a throat height of approximately 600 nm. See col. 9, ll. 60-61, with a disclose rage of up to 1000 nm, but preferably less than down to 500 nm or 150 nm; thus the limitation range as disclose by Liu et al. (US 9,361,912 B1) is seen to meet the limitation of "a throat height of approximately 600 nm."   
supra), as taught by Liu et al. (US 9,361,912 B1), to the analogous PMR write head of Yamaguchi et al. (US 2015/0194169 A1) (who already discloses a recessed leading shield (LS) layer (8C)), in order to advantageously "improve Hy_grad and Hy_grad_x while maintaining write-ability." See abstract of Liu et al. (US 9,361,912 B1). 
Regarding claims 7, 8, 9, 23 and 24, Applicant merely alleges that the references combined with Yamaguchi et al. (US 2015/0194169 A1) (as set forth in the rejection), do not show a recessed leading shield (LS) layer, but, as previously noted by the Examiner, Yamaguchi et al. (US 2015/0194169 A1) clearly and unambiguously discloses such a leading shield (LS) layer (8C) which is recessed from the ABS. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.